The IAS Court properly determined that defendant’s counterclaims are not new evidence that would alter its prior determination (CPLR 2221 [e] [2]). Indeed, the counterclaims restate allegations that were before the court on the prior motion and do not constitute an admission, or evidence, that plaintiffs are *619third-party beneficiaries of the reseller agreement (see 2470 Cadillac Resources, Inc. v DHL Express [USA], Inc., 84 AD3d 697, 698 [2011]). Concur — Mazzarelli, J.E, Andrias, Catterson, Abdus-Salaam and Manzanet-Daniels, JJ.